Kapper, J.
(dissenting):
The two causes of action are not based upon the one tort. Two separate causes of action are alleged, one for negligence or nuisance which produced an injury from which the decedent is claimed to have died, and the other for malpractice from which the death resulted. An action for damages for a wrong which caused a death must be based upon an act without which death would not have ensued. Two unrelated wrongs are alleged in this complaint against two unconnected and non-contributing parties, that is to say, the unrelated act of each is claimed to have been the sole cause of the decedent’s death. The causes of action are not consistent with each’ other and cannot be joined. (See Civ. Prac. Act, § 258.) A death action, so to speak, is not one for causing death, but is one for a wrongful act which caused death. The statute gives the representative of the decedent the right to maintain an action to recover damages “for a wrongful act, neglect or default, by which the decedent’s death was caused.” (Decedent Estate Law, § 130.) Here two distinct wrongful acts are charged against two separate individuals, each act being separately alleged to have been the cause of the death of the intestate. In legal effect, two separate trials are necessary. The proof in one has no concern with the other. I think the Special Term was right and, therefore, vote to affirm.
Young, J., concurs.
Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.